DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on April 24, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Allowable Subject Matter
 	Claims #1-20 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the non-display area including at least a first portion and a second portion located on two opposite sides of the display area . . . a chip on film (COF) located on a second surface of the display substrate, the chip on film including third connection terminals . . . wherein the first connection terminal and the second connection terminal of the display substrate are electrically connected to the respective third connection terminals through the conductive materials located in the first connection hole and the second connection hole, respectively; and wherein orthographic projections of the first connection hole and the second connection hole on the display substrate is located within an orthographic projection of an outer edge of the chip on film on the display substrate” (claim 1) and “the non-display 
	As to claim 1, Lim et al. (U.S. Patent Publication No. 2020/0243452 A1), hereafter “Lim” and used as a translation of WO2019088563A1 published on May 9, 2019, teaches in FIGS. 1A, 7A, and 10 a display substrate 110 having a first surface (top) and a second surface (bottom) opposite to the first surface; the display substrate having a display area 30 and a non-display area C1+C2, the non-display area including at least a first portion and a second portion; a first connection terminal O1 located at the first portion and located on the first surface, a first connection holes V2 located at the first portion, the first connection hole at least penetrating the display substrate 110; a second connection terminal O2 located at the second portion and located on the first surface; a second connection hole V3 located at the second portion, and the second connection hole at least penetrating the display substrate; a chip on film (COF) 10 located on a second surface of the display substrate, and conductive materials respectively disposed in the first connection hole and the second connection hole.

 	Similar reasons for allowability apply to claim 12.
	No other prior art was found.
  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUBERR L CHI/Primary Examiner, Art Unit 2829